Per Curiam.

The plaintiff’s case depends entirely upon her, uncorroborated testimony, which it is evident the jury did not believe. The plaintiff’s story is of such a nature that we cannot say that the jury was not warranted in not believing it. It is evident that the jury believed that the plaintiff received from the defendant all the goods that she had delivered to the defendant.
There were no errors made on the trial by the learned trial justice that call for a reversal of the judgment.
Present: Truax, P. J., Scott and Dugbo, JJ.
Judgment affirmed, with costs.